DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				27-47
Withdrawn claims: 				None
Previously cancelled claims: 		1-26
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	27-47
Currently rejected claims:			27-47
Allowed claims:				None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27, 34, and 41 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 27, 34, and 41 recite “that the MRP composition is present in the beverage in an amount that an effect is observed sufficient to improve a taste profile and/or mouthfeel of the beverage”.  This phrase defining a concentration of MRP composition is relative which renders the claim indefinite.  The effective amount recited in the phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the claim does not describe the improvement in taste and/or mouthfeel that the effective amount is meant to perform.
Claim 34 recites that the “Stevia-related components are partially degraded by losing sugar donors one or more sugar residues”.  However, it is unclear if this statement is meant to read “degraded by losing sugar donors or one or more sugar residues”.  It is also unclear as to whether this statement applies to the Stevia-related component prior to undergoing a Maillard reaction or after undergoing a Maillard reaction.  For the purpose of this examination, this phrase will be interpreted as meaning that the Stevia-related component is degraded by losing a sugar donor or one or more sugar residues prior to undergoing a Maillard reaction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-45 and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bringe (US 2017/0135379).
Regarding claim 41, Bringe teaches a beverage (corresponding to soymilk [0012]) comprising a Maillard reaction product (MRP) composition [0022] formed from a reaction mixture comprising: (1) Stevia extracts and steviol glycosides (corresponding to rebaudioside A [0021]); and (2) amine donors having a free amino group (corresponding to protein in soybean extract [0018]).  Bringe teaches that components (1) and (2) undergo a Maillard reaction at a temperature [0022] at a temperature in the range of 79-91°C or 138-152°C (corresponding to 280-306°F and 175-195°F in pasteurization and holding [0024]), which falls within the claimed temperature range.  Bringe teaches that the MRP is present in the beverage in an amount that an effect is observed sufficient to improve a taste profile of a beverage (corresponding to more favorable taste profiles in the beverage [0012]).
Regarding claim 42, Bringe teaches the invention as described above in claim 41, including the reaction mixture comprises a reducing sugar selected from the group consisting of monosaccharides (corresponding to glucose and fructose) [0022].  
Regarding claims 43-44, Bringe teaches the invention as described above in claim 41, including a thickener selected from gums, cellulose, and pectin [0038] are added to the reaction mixture and the beverage [0021].
Regarding claims 45, Bringe teaches the invention as described above in claim 41, including the beverage further comprises sweeteners added to the reaction mixture and the beverage [0021]. 
Regarding claims 47, Bringe teaches the invention as described above in claim 41, including the beverage is a juice-flavored beverage (corresponding to the beverage comprising fruit flavoring) [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bringe (US 2017/0135379) in view of Heidebach (US 2017/0311633) and Lu (Lu, T., Xia, Y., “Transglycosylation specificity of glycosyl donors in transglycosylation of stevioside catalyzed by cyclodextrin glucanotransferase”, 2014, Food Chemistry, vol. 159, pages 15-156).
Regarding claim 27, Bringe teaches a beverage (corresponding to soymilk [0012]) comprising a Maillard reaction product (MRP) composition [0022] formed from a reaction mixture comprising: (1) Stevia extracts and steviol glycosides (corresponding to rebaudioside A [0021]); and (2) amine donors having a free amino group (corresponding to protein in soybean extract [0018]).  Bringe teaches that components (1) and (2) undergo a Maillard reaction at a temperature [0022] at a temperature in the range of 79-91°C or 138-152°C (corresponding to 280-306°F and 175-195°F in pasteurization and holding [0024]), which fall within the claimed temperature range.  Bringe teaches that the MRP is present in the beverage in an amount that an effect is observed sufficient to improve a taste profile of a beverage (corresponding to more favorable taste profiles in the beverage [0012]).  Bringe teaches that the metallic and bitter flavor of the Stevia extract is minimized [0037].  It does not teach that the Stevia extracts are glycosylated stevia extracts that comprise unreacted steviol glycosides and dextrins.
However, Heidebach teaches that newly formed glycosylated steviol glycosides used for sweeteners [0010] can exhibit different properties in terms of sweetness intensity and taste quality that can be an improvement or deterioration as compared to the original molecule [0006].  It also cites Lu in [0006].  Lu teaches that enzymatic transglycosylation has been a commonly used methodology in food and that the most popular glycosyl donors used in this method were dextrins (corresponding to cyclodextrins) (page 151, column 1, paragraph 1).
It would have been obvious for a person of ordinary skill in the art to have modified the Stevia extract of Bringe to contain unreacted steviol glycosides and dextrins.  Since Bringe teaches that the metallic and bitter flavors of Stevia extract are minimized in its composition and Heidebach teaches that transglucosylation causes changes in sweetness and taste properties that can be an improvement or deterioration as compared to the original molecules, a skilled practitioner would have been motivated to include unreacted steviol glycosides if the transglycosylation results in a deterioration of sweetness or taste.  From these combined teachings of Bringe and Heidenbach, the skilled practitioner would have been motivated to consult an additional reference such as the Lu reference cited in Heidenbach in order to determine a suitable method of producing a mixture of glycosylated steviol glycosides and unreacted steviol glycosides.  In consulting Lu, the practitioner would find that enzymatic glycosylation is a common practice in which dextrins are commonly used.  Therefore, the combination of Heidenbach and Lu with the teaching of Bringe renders the inclusion of unreacted steviol glycosides and dextrins obvious. 
Regarding claim 28, Bringe teaches the invention as described above in claim 27, including the reaction mixture comprises a reducing sugar selected from the group consisting of monosaccharides (corresponding to glucose and fructose) [0022].  
Regarding claims 29-30, Bringe teaches the invention as described above in claim 27, including a thickener selected from gums, cellulose, and pectin [0038] are added to the reaction mixture and the beverage [0021].
Regarding claims 31-32, Bringe teaches the invention as described above in claim 27, including the beverage further comprises sweeteners added to the reaction mixture and the beverage [0021].  Heidebach teaches that those sweeteners are aspartame, acesulfame-K, cyclamate, sucralose, and/or thaumatin [0085]. 
Regarding claims 33, Bringe teaches the invention as described above in claim 27, including the beverage is a juice-flavored beverage (corresponding to the beverage comprising fruit flavoring) [0021].

Claims 34-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bringe (US 2017/0135379).
Regarding claim 34, Bringe teaches a beverage (corresponding to soymilk [0012]) comprising a Maillard reaction product (MRP) composition [0022] formed from a reaction mixture comprising: (1) Stevia extracts and steviol glycosides (corresponding to rebaudioside A [0021]); and (2) amine donors having a free amino group (corresponding to protein in soybean extract [0018]).  Bringe teaches that components (1) and (2) undergo a Maillard reaction at a temperature [0022] at a temperature in the range of 79-91°C or 138-152°C (corresponding to 280-306°F and 175-195°F in pasteurization and holding [0024]), which falls within the claimed temperature range.  Bringe teaches that the MRP is present in the beverage in an amount that an effect is observed sufficient to improve a taste profile of a beverage (corresponding to more favorable taste profiles in the beverage [0012]).  Although Bringe does not teach that the Stevia extract and steviol glycoside are partially degraded by losing sugar donors or sugar residues, an unglycosylated Stevia extract or unglycosylated steviol glycoside such as those disclosed in Bringe are equivalent to a partially degraded glycosylated Stevia extract or steviol glycoside wherein at least one sugar residue is lost as claimed.  Therefore, one would have been motivated to substitute an unglycosylated Stevia extract or unglycosylated steviol glycoside in place of a partially degraded glycosylated Stevia extract or steviol glycoside wherein at least one sugar residue is lost because it is a simple substitution of one known element for another to obtain a predictable result (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).  See MPEP § 2143.I(B).
Regarding claim 35, Bringe teaches the invention as described above in claim 34, including the reaction mixture comprises a reducing sugar selected from the group consisting of monosaccharides (corresponding to glucose and fructose) [0022].  
Regarding claims 36-37, Bringe teaches the invention as described above in claim 34, including a thickener selected from gums, cellulose, and pectin [0038] are added to the reaction mixture and the beverage [0021].
Regarding claims 38, Bringe teaches the invention as described above in claim 34, including the beverage further comprises sweeteners added to the reaction mixture and the beverage [0021]. 
Regarding claims 40, Bringe teaches the invention as described above in claim 34, including the beverage is a juice-flavored beverage (corresponding to the beverage comprising fruit flavoring) [0021].

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Bringe (US 2017/0135379) as applied to claim 38 above, in view of Heidebach (US 2017/0311633).
Regarding claim 39, Bringe teaches the invention as described above in claim 38, including the sweetener comprises more than one natural, high-intensity sweetener [0021].  It also exemplifies Stevia extract as one of the sweeteners [0021], but does not teach that the sweeteners are selected from the recited group.
However, Heidebach teaches a beverage [0087] comprising glycosylated and unglycosylated steviol glycosides (corresponding to the content of glucosylated steviol glycosides being at least 50% [0090]).  It also teaches that the beverage comprises sweeteners such as aspartame, acesulfame, cyclamate, sucralose, and/or thaumatin [0085].
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Bringe by including a sweetener as taught by Heidebach.  Since Bringe teaches that the beverage comprises more than one high-intensity sweetener, but only exemplifies Stevia extract as one of the sweeteners, a skilled practitioner would have been motivated to consult an additional reference such as Heidebach in order to determine additional high-intensity sweeteners that are suitable for combining with Stevia extract.  Therefore, the claim is rendered obvious.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Bringe (US 2017/0135379) as applied to claim 45 above, in view of Heidebach (US 2017/0311633).
Regarding claim 46, Bringe teaches the invention as described above in claim 45, including the sweetener comprises more than one natural, high-intensity sweetener [0021].  It also exemplifies Stevia extract as one of the sweeteners [0021], but does not teach that the sweeteners are selected from the recited group.
However, Heidebach teaches a beverage [0087] comprising glycosylated and unglycosylated steviol glycosides (corresponding to the content of glucosylated steviol glycosides being at least 50% [0090]).  It also teaches that the beverage comprises sweeteners such as aspartame, acesulfame, cyclamate, sucralose, and/or thaumatin [0085].
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Bringe by including a sweetener as taught by Heidebach.  Since Bringe teaches that the beverage comprises more than one high-intensity sweetener, but only exemplifies Stevia extract as one of the sweeteners, a skilled practitioner would have been motivated to consult an additional reference such as Heidebach in order to determine additional high-intensity sweeteners that are suitable for combining with Stevia extract.  Therefore, the claim is rendered obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 27 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, and 13 of U.S. Patent No. 11,304,431. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1, 9, 11, and 13 require the features of instant claims 27 and 41.

Claims 27 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,252,978. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 9 require the features of instant claims 27 and 41.

Claims 27 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,154,079. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 10 require the features of instant claims 27 and 41.

Claim 27 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,102,996. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 requires the features of instant claims 27 and 41.

Claims 27 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,284,634. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1 and 10 require the features of instant claims 27 and 41.

Claims 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of co-pending Application No. 16/403,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 5 require features of instant claims 27 and 41.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of co-pending Application No. 16/403,061 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 14 require features of instant claims 27 and 41, except for the glycosylated Stevia extracts to be present in the reaction mixture comprising the beverage.  However, co-pending claim 14 does not require this component to be added to the beverage as part of any particular component; therefore, adding the glycosylated Stevia extract to the reaction mixture renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23 of co-pending Application No. 16/403,163 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 23 require features of instant claims 27 and 41, except for the glycosylated Stevia extracts to be present in the reaction mixture comprising the beverage.  However, co-pending claim 1 does not require this component to be added to the beverage as part of any particular component; therefore, adding the glycosylated Stevia extract to the reaction mixture renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 31 of co-pending Application No. 17/302,946 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21 and 31 require features of instant claims 27 and 41, except for the glycosylated Stevia extracts to be present in the reaction mixture comprising the beverage and for the reaction to occur at a particular temperature.  However, co-pending claims 21 and 31 neither require this component to be added to the beverage as part of any particular component nor specify a reaction temperature; therefore, adding the glycosylated Stevia extract to the reaction mixture and selecting a reaction temperature within the temperature range recited by the instant claims render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-22, 27-28, 33, and 35 of co-pending Application No. 17/303,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 22, 27, 28, 33, and 35 require features of instant claims 27 and 41, except for the reaction to occur at a particular temperature.  However, co-pending claims 21, 22, 27, 28 33, and 35 do not specify a reaction temperature; therefore, the selection of a reaction temperature within the temperature range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of co-pending Application No. 17/443,269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 1 and 10 require features of instant claims 27 and 41, except for the reaction to occur at a particular temperature.  However, co-pending claims 1 and 10 do not specify a reaction temperature; therefore, the selection of a reaction temperature within the temperature range recited by the instant claims renders the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/455,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21 and 31 require features of instant claims 27 and 41, except for the glycosylated Stevia extracts to be present in the reaction mixture comprising the beverage and for the reaction to occur at a particular temperature.  However, co-pending claims 21, 27, 31, and 36 neither require this component to be added to the beverage as part of any particular component nor specify a reaction temperature; therefore, adding the glycosylated Stevia extract to the reaction mixture and selecting a reaction temperature within the temperature range recited by the instant claims render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27 and 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 31, and 36 of co-pending Application No. 17/455,284 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claims 21, 26, 31, and 36 require features of instant claims 27 and 41, except for the glycosylated Stevia extracts to be present in the reaction mixture comprising the beverage and for the reaction to occur at a particular temperature.  However, co-pending claims 21, 26, 31, and 36 neither require this component to be added to the beverage as part of any particular component nor specify a reaction temperature; therefore, adding the glycosylated Stevia extract to the reaction mixture and selecting a reaction temperature within the temperature range recited by the instant claims render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791